Citation Nr: 1605364	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.   


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Attorney



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Because the Veteran is challenging the rating assigned for his service-connected PTSD and contends that he is unable to work due to his PTSD, the determination as to whether he is entitled to TDIU is part of the claim for an increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain Social Security Administration (SSA) records.  A December 2013 SSA inquiry reflects that the Veteran was denied SSA benefits in May 2013.  The RO requested records from the SSA in December 2013.  However, there are no SSA records associated with the claims file and there is no indication that efforts to obtain the records were unsuccessful.  As the Veteran contends that he is unemployable due to his PTSD, there is a reasonable possibility that the SSA records are relevant to the claim for an increased evaluation for PTSD.  Therefore, remand is necessary to attempt to obtain the records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, the Veteran's attorney reported that the Veteran retired from his most recent gainful employment due to disability and submitted an authorization form for VA to obtain records from the City of Bridgeport, Connecticut, regarding the Veteran's termination.  See February 2014 correspondence.  However, there is no indication that the AOJ made efforts to obtain these records.  Since VA has notice of outstanding records that are potentially relevant to the claim on appeal, there is a duty to attempt to obtain these records.

Third, remand is necessary to obtain a current and fully adequate VA examination.  The Veteran was last afforded a VA examination in connection with his PTSD claim in February 2011.  The Veteran's attorney has argued that the February 2011 VA examination report did not accurately represent the severity of the Veteran's symptoms.  See May 2012 correspondence.   

The February 2011 VA examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  In so finding, the examiner noted that the Veteran had been unemployed since 1996, which the Veteran reportedly stated was not due "primarily" to the effects of a mental condition.  The examiner also noted that the Veteran's PTSD symptoms caused him to seek employment where contact with others was limited and could be controlled.  However, the Veteran and his attorney have asserted that he has been incapable of maintaining substantially gainful employment since 1997, due to his service-connected PTSD.  See February 2014 correspondence.  Additionally, the February 2011 VA examiner did not address other medical evidence of record that conflicts with the finding that the Veteran's symptoms caused only an occasional decrease in work efficiency.  In particular, in a June 2004 statement, a VA psychiatric nurse stated that the Veteran should be considered unemployable because he was too debilitated and volatile to work.  In light of the conflicting medical evidence of record and the fact that the February 2011 VA examination is now five years old, the Board finds that a VA examination is necessary to assess the current status of the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.327 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).

Fourth, remand is necessary to address the issue of entitlement to TDIU.  As noted above, entitlement to TDIU is considered part of the Veteran's claim for an increased evaluation for his service-connected PTSD.  In an April 2014 rating decision, the RO determined that the issue of entitlement to TDIU was moot because the Veteran received a 100 percent disability rating for his service-connected cardiovascular disability.  However, the presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether the Veteran's disabilities establish entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11, 229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Accordingly, a remand is necessary for further development of the Veteran's TDIU claim.

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the PTSD rating issue remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the PTSD rating issue. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his PTSD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant Disability Benefits Questionnaire.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, including consideration of whether additional development regarding the TDIU claim is warranted, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

